Exhibit 10.8

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

dated as of

June 29, 2006

among

ULTRA CLEAN HOLDINGS, INC.,

FP-ULTRA CLEAN, L.L.C.,

     LEONID AND INNA MEZHVINSKY AS TRUSTEES OF THE
REVOCABLE TRUST AGREEMENT OF LEONID MEZHVINSKY AND
INNA MEZHVINSKY DATED APRIL 26, 1988,

JOE AND JENNY CHEN AS TRUSTEES OF THE JOE CHEN AND
JENNY CHEN REVOCABLE TRUST DATED 2002,

VICTOR MEZHVINSKY,

     VICTOR MEZHVINSKY AS TRUSTEE OF THE JOSHUA
MEZHVINSKY 2002 IRREVOCABLE TRUST UNDER AGREEMENT
DATED JUNE 4, 2004,

DAVID HONGYU WU AND WINNIE WEI ZHEN WU AS TRUSTEES OF
THE CHEN MINORS IRREVOCABLE TRUST,

and

FRANK MOREMAN



--------------------------------------------------------------------------------





TABLE OF CONTENTS

PAGE

    ARTICLE 1
DEFINITIONS               Section 1.01.   Definitions   2               ARTICLE
2
CORPORATE GOVERNANCE    

          Section 2.01.   Composition of the Board   5 Section 2.02.   Removal  
7 Section 2.03.   Vacancies   7 Section 2.04.   Action by the Board   7 Section
2.05.   Conflicting Charter or Bylaw Provisions   8 Section 2.06.   Subsidiary
Governance   8               ARTICLE 3
RESTRICTIONS ON TRANSFER              

Section 3.01.   General   9 Section 3.02.   Legends   9 Section 3.03.   Co-Sale
Rights   9 Section 3.04.   Drag-Along Rights   10               ARTICLE 4
CERTAIN COVENANTS AND AGREEMENTS    

          Section 4.01.   Information   11 Section 4.02.   Reports   12 Section
4.03.   Appointment of Stockholder Representative   12               ARTICLE 5
MISCELLANEOUS    

          Section 5.01.   Entire Agreement   13 Section 5.02.   Binding Effect;
Benefit   13 Section 5.03.   Assignability   13 Section 5.04.   Waiver;
Amendment; Termination   13 Section 5.05.   Notices   14 Section 5.06.   Fees
and Expenses   15 Section 5.07.   Headings   15 Section 5.08.   Counterparts  
15 Section 5.09.   Applicable Law   15 Section 5.10.   Waiver of Jury Trial   15


i



--------------------------------------------------------------------------------





Section 5.11.   Specific Enforcement   16 Section 5.12.   Consent to
Jurisdiction   16 Section 5.13.   Severability   16 Section 5.14.  
Recapitalization   16 Section 5.15.   No Inconsistent Agreements   17


ii



--------------------------------------------------------------------------------





AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

     AGREEMENT dated as of June 29, 2006 (the “Agreement”) among Ultra Clean
Holdings, Inc., a Delaware corporation (the “Company”), FP-Ultra Clean, L.L.C.,
a Delaware limited liability company (“FP”) and Leonid and Inna Mezhvinsky as
trustees of the Revocable Trust Agreement of Leonid Mezhvinsky and Inna
Mezhvinsky dated April 26, 1988 (the “Mehzvinsky Living Trust”), Joe and Jenny
Chen as trustees of the Joe Chen and Jenny Chen Revocable Trust dated 2002,
Victor Mezhvinsky, Victor Mezhvinsky as trustee of the Joshua Mezhvinsky 2002
Irrevocable Trust under Agreement dated June 4, 2004 (the “Joshua Trust”), David
Hongyu Wu and Winnie Wei Zhen Wu as trustees of the Chen Minors Irrevocable
Trust and Frank Moreman (collectively, the “Sieger Stockholders”), and such
additional persons as may sign joinder agreements to this Agreement.

W I T N E S S E T H :

     WHEREAS, FP is currently the owner of more than 20% of the Common Stock of
the Company;

     WHEREAS, the Company has entered into an Agreement and Plan of Merger and
Reorganization dated as of June 29, 2006 among Sieger Engineering, Inc., Leonid
Mezhvinsky, the Company, Bob Acquisition Inc., Pete Acquisition LLC, the Sieger
Stockholders and Leonid Mezhvinsky as Sellers’ Agent (the “Merger Agreement”)
pursuant to which the Sieger Stockholders will receive shares of Common Stock of
the Company;

     WHEREAS, the Company, FP and the Sieger Stockholders are entering into an
Amended and Restated Registration Rights Agreement dated as of the date hereof
(the “Amended and Restated Registration Right Agreement”) and the Company,
Leonid Mehzvinsky and the Sieger Stockholders are entering into a Lockup
Agreement dated as of the date hereof (the “Lockup Agreement”);

     WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations;

     WHEREAS, the parties intend this Agreement to amend, supersede and restate
in its entirety the Stockholders’ Agreement dated as of March 24, 2004 among the
Company, FP and certain other persons named therein (the “Original Stockholders’
Agreement”);

     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree that the Original Stockholders’ Agreement shall
be amended and restated as follows:



--------------------------------------------------------------------------------





ARTICLE 1
DEFINITIONS

     Section 1.01. Definitions. (a) The following terms, as used herein, have
the following meanings:

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

     “Aggregate Ownership” means, with respect to any Stockholder or group of
Stockholders, and with respect to any class of Company Securities, the total
amount of such class of Company Securities “beneficially owned” (as such term is
defined in Rule 13d-3 of the Exchange Act) (without duplication) by such
Stockholder or group of Stockholders as of the date of such calculation,
calculated on a Fully Diluted basis.

     “Aggregate Ownership Percentage” means, with respect to any Stockholder (or
group of Stockholders), and with respect to any class of Company Securities, the
percentage equal to such Stockholder’s (or group of Stockholders’) Aggregate
Ownership of such class of Company Securities divided by all outstanding Common
Shares, calculated on a Fully Diluted basis.

     “Board” means the board of directors of the Company.

     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in San Francisco or New York City are authorized by law
to close.

     “Bylaws” means the bylaws of the Company, as amended from time to time.

     “Charter” means the certificate of incorporation of the Company, as the
same may be amended from time to time.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2



--------------------------------------------------------------------------------





     “Common Stock” means the Common Stock, par value $0.001 per share, of the
Company. “Common Shares” means shares of Common Stock.

     “Company Securities” means (i) the Common Stock, (ii) securities
convertible into or exchangeable for Common Stock and (iii) options, warrants or
other rights to acquire Common Stock or any other equity or equity-linked
security issued by the Company.

     “Drag-Along Proportion” means the number of Common Shares that represents
the percentage of all Common Shares held by FP to be sold pursuant to Section
3.04.

     “Drag-Along Shares” means the number of Common Shares of any Sieger
Stockholder that represents the percentage of all Common Shares held by such
Sieger Stockholder equal to the Drag-Along Proportion.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Five Percent Stockholder” means a Stockholder whose Aggregate Ownership
Percentage is 5% or more.

     “Foreign Subsidiary” means, with respect to the Company, any entity
organized under the laws of a jurisdiction other than a State of the United
States of America of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Company.

     “Fully Diluted” means, with respect to any class of Company Securities, all
outstanding shares and all shares issuable in respect of securities convertible
into or exchangeable for such shares, all stock appreciation rights, options,
warrants and other rights to purchase or subscribe for such Company Securities
or securities convertible into or exchangeable for such Company Securities;
provided that if any of the foregoing stock appreciation rights, options,
warrants or other rights to purchase or subscribe for such Company Securities
are subject to vesting, the Company Securities subject to vesting shall be
included in the definition of “Fully Diluted” only upon and to the extent of
such vesting.

     “Insignificant Subsidiary” means a subsidiary of the Company that does not
meet any of the conditions contained in the definition of “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X promulgated by the SEC.

     “Investment” means, with respect to any Person, (i) any direct or indirect
purchase or other acquisition by such Person of any notes, obligations,

3



--------------------------------------------------------------------------------





instruments, stock, securities or ownership interest (including any partnership,
limited liability and joint venture interest) of any other Person and (ii) any
capital contribution by such Person to any other Person.

     “Mehzvinsky Party” means each of Leonid and Inna Mezhvinsky as trustees of
the Mezhvinsky Living Trust, Victor Mezhvinsky, and Victor Mezhvinsky as trustee
of the Joshua Trust.

     “Permitted Transferee” means (i) with respect to FP, any Person so
designated by FP in its sole discretion, (ii) with respect to a Mehvinsky Party,
any other Mezhvinsky Party, and (iii) with respect to any Sieger Stockholder, as
applicable, such Sieger Stockholder’s Affiliates, spouse, ex-spouse, domestic
partner, lineal descendant or antecedent, brother or sister, the adopted child
or adopted grandchild, or the spouse or domestic partner of any child, adopted
child, grandchild or adopted grandchild of such Sieger Stockholder, or a trust
or trusts for the benefit of such Sieger Stockholder or those members of such
Sieger Stockholder’s family specified in this clause (iii).

     “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

     “Pro Rata Share” means with respect to any Stockholder, the quotient
obtained by dividing (i) the number of Common Shares held by such Stockholder by
(ii) the aggregate number of all Common Shares held by the Stockholders.

     “SEC” means the Securities and Exchange Commission.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Stockholder” means at any time, any Person (other than the Company) who
shall then be a party to or bound by this Agreement, so long as such Person
shall “beneficially own” (as such term is defined in Rule 13d-3 of the Exchange
Act) any Company Securities.

     “Subsidiary” means, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

     “Third Party” means a prospective purchaser(s) (other than a Permitted
Transferee or other Affiliate of such Stockholder) of Company Securities in an
arm’s-length transaction from a Stockholder.

     “Transfer” means, with respect to any Company Security, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or

4



--------------------------------------------------------------------------------





otherwise transfer such security or any participation or interest therein,
whether directly or indirectly, or agree or commit to do any of the foregoing
and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such security or any participation or interest therein or any agreement or
commitment to do any of the foregoing.

     (b) The term “FP,” to the extent FP shall have transferred any of its
Company Securities, shall mean FP and such transferee or transferees, taken
together.

     (c) Each of the following terms is defined in the Section set forth
opposite such term:

Term Section Additional Directors 2.01 Agreement Preamble Cause 2.02 Company
Preamble Drag-Along Notice Section 3.04(a) FP Preamble FP Directors Section
2.01(a) FP Stockholder Representative 4.03 Replacement Nominee 2.03(a) Sale
Notice Section 3.03(a) Stockholder 5.03


ARTICLE 2
CORPORATE GOVERNANCE

     Section 2.01. Composition of the Board. (a) The Board shall consist of up
to nine directors, nominated as follows: (i) up to three directors will be
nominated by FP (the “FP Directors”); (ii) one director nominee will be the
Chief Executive Officer of the Company for so long as he or she is employed by
the Company; (iii) one director nominee will be Leonid Mezhvinsky (immediately
following the appointment of an additional independent director to the Board) so
long as (A) he is employed by the Company, (B) the Sieger Stockholders
collectively hold more than 247,191 shares of Common Stock (C) FP holds more
than 416,740 shares of Common Stock; and (iv) up to four directors will be
nominated by the Chief Executive Officer and FP together, provided that each
such director nominated pursuant to this clause (iv) shall (x) not be an
“Affiliate” or an “Associate” (as such terms are used within the meaning of Rule
12b-2 under the Exchange Act) of FP and (y) be an “independent director,” as
such term is

5



--------------------------------------------------------------------------------





defined by the rules of the securities exchange or quotation system on which the
Common Stock is traded. If the number of directors that comprise the entire
Board is increased in accordance with Section 2.04 hereof, the number of
directors added to the Board (the “Additional Directors”) must be a multiple of
two, and FP shall continue to be entitled to nominate the FP Directors as
provided in this Section 2.01.

     (b) Each Stockholder entitled to vote for the election of directors to the
Board agrees that it will vote its Common Shares or execute a proxy or written
consent, as the case may be, and take all other necessary action (including
causing the Company to call a special meeting of stockholders) in order to
ensure that the composition of the Board is as set forth in this Section 2.01.
Notwithstanding anything to the contrary in this Agreement, the Sieger
Stockholders shall be obligated to give effect to the rights to nominate
directors set forth in Section 2.01(a)(i) only so long as the Sieger
Stockholders hold more than 247,910 shares of Common Stock.

     (c) The right of FP to nominate the FP Directors pursuant to this Article 2
shall:

>      (i) so long as FP’s Aggregate Ownership Percentage is less than 25%, be
> limited to the right to nominate one-fourth of the members of the Board,
> rounded up to the nearest whole number of members of the Board if such
> fraction is not a whole number;
> 
>      (ii) at such time as FP’s Aggregate Ownership Percentage is less than
> 20%, be reduced to the right to nominate one-fifth of the members of the
> Board, rounded up to the nearest whole number of members of the Board if such
> fraction is not a whole number;
> 
>      (iii) at such time as FP’s Aggregate Ownership Percentage is less than
> 10%, be reduced to the right to nominate one-tenth of the members of the
> Board, rounded up to the nearest whole number of members of the Board if such
> fraction is not a whole number; and
> 
>      (iv) terminate at such time as FP’s Aggregate Ownership Percentage is
> less than 5%.

     The obligations imposed on the Stockholders to give effect to the rights to
nominate directors set forth in this Section 2.01 shall terminate as to any
Person when such Person’s right to nominate a director is terminated.

     (d) The Company agrees to take all other reasonable actions (including
calling a special meeting of the Board and/or stockholders) to effect the
composition of the Board as set forth in this Section 2.01.

6



--------------------------------------------------------------------------------





     Section 2.02. Removal. Each Stockholder agrees that if at any time it is
then entitled to vote for the removal of directors from the Board, it will not
vote any of its Common Shares in favor of the removal of any director who shall
have been nominated in accordance with Section 2.01 hereof, unless such removal
shall be for Cause or the Person or Persons entitled to nominate such director
shall have consented to such removal in writing; provided that if the Person or
Persons entitled to nominate any director pursuant to Section 2.01 hereof shall
request in writing the removal, with or without Cause, of such director, such
Stockholder shall vote its Common Shares in favor of such removal. Removal for
“Cause” shall mean removal of a director because of such director’s (a) willful
and continued failure substantially to perform his or her statutory or fiduciary
duties to the Company in his or her established position, (b) participation in a
fraud, act of dishonesty or other misconduct that is injurious, monetarily or
otherwise, to the Company or any of its Subsidiaries, (c) having been charged
with or pleading guilty to a felony or a crime involving fraud or dishonesty,
(d) violation of any state or federal law that has an adverse effect on the
Company or (e) abuse of illegal drugs or other controlled substances or habitual
intoxication.

     Section 2.03. Vacancies. If, as a result of death, disability, retirement,
resignation, removal (with or without Cause) or otherwise, there shall exist or
occur any vacancy on the Board:

     (a) the Person or Persons entitled under Section 2.01 hereof to nominate
such director whose death, disability, retirement, resignation or removal
resulted in such vacancy may, subject to the provisions of Section 2.01 hereof,
nominate another individual (the “Replacement Nominee”) to fill such vacancy and
serve as a director on the Board; and

     (b) subject to Section 2.01 hereof, each Stockholder then entitled to vote
for the election of the Replacement Nominee as a director of the Company agrees
that it will vote its Common Shares, or execute a proxy or written consent, as
the case may be, in order to ensure that the Replacement Nominee be elected to
the Board.

     Section 2.04. Action by the Board. (a) A quorum of the Board shall consist
of a majority of the total number of directors.

     (b) All actions of the Board shall require (i) the affirmative vote of at
least a majority of the directors present at a duly convened meeting of the
Board at which a quorum is present or (ii) the unanimous written consent of the
Board; provided that if there is a vacancy on the Board and an individual has
been nominated to fill such vacancy, the first order of business shall be to
fill such vacancy.

7



--------------------------------------------------------------------------------





     (c) The Board may create executive, compensation, audit, nominating and
corporate governance and such other committees as it may determine. FP’s
entitlement to representation on any committee created by the Board shall:

>      (i) so long as FP’s Aggregate Ownership Percentage is less than 25%, be
> limited to an entitlement to designate one-fourth of the members of each such
> committee, rounded up to the nearest whole number of members if such fraction
> is not a whole number;
> 
>      (ii) at such time as FP’s Aggregate Ownership Percentage is less than
> 20%, be reduced to an entitlement to designate one-fifth of the members of
> each such committee, rounded up to the nearest whole number of members if such
> fraction is not a whole number;
> 
>      (iii) at such time as FP’s Aggregate Ownership Percentage is less than
> 10%, be reduced to an entitlement to designate one-tenth of the members of
> each such committee, rounded up to the nearest whole number of members if such
> fraction is not a whole number; and
> 
>      (iv) terminate at such time as FP’s Aggregate Ownership Percentage is
> less than 5%.

     Section 2.05. Conflicting Charter or Bylaw Provisions. Each Stockholder
shall vote its Common Shares or execute proxies or written consents, as the case
may be, and shall take all other actions necessary to ensure that the Company’s
Charter and Bylaws (i) facilitate, and do not at any time conflict with, any
provision of this Agreement and (ii) permit each Stockholder to receive the
benefits to which each such Stockholder is entitled under this Agreement.

     Section 2.06. Subsidiary Governance. The Company and each Stockholder agree
that (i) the board of directors or other persons performing similar functions of
each Subsidiary of the Company (other than any Foreign Subsidiary and any
Insignificant Subsidiary) shall be comprised of the individuals who are serving
as directors on the Board in accordance with Section 2.01 hereof and (ii) the
board of directors or other persons performing similar functions of any
Subsidiary of the Company shall be subject to all the provisions of this Article
2. Each Stockholder agrees to vote its Common Shares and to cause its
representatives on the Board, subject to their fiduciary duties, to vote and
take other appropriate action to effectuate the agreements in this Section 2.06
in respect of any Subsidiary of the Company.

8



--------------------------------------------------------------------------------





ARTICLE 3
RESTRICTIONS ON TRANSFER

     Section 3.01. General. (a) Each Stockholder understands and agrees that the
Company Securities acquired as of the date of this Agreement have not been
registered under the Securities Act and are restricted securities under such Act
and the rules and regulations promulgated thereunder. Each Stockholder agrees
that it will not Transfer any Company Securities (or solicit any offers in
respect of any Transfer of any Company Securities), except in compliance with
the Securities Act, any applicable foreign or state securities or “blue sky”
laws, and the terms and conditions of this Agreement.

     (b) Any attempt to Transfer any Company Securities not in compliance with
this Agreement shall be null and void and the Company shall not, and shall cause
any transfer agent not to, give any effect in the Company’s stock records to
such attempted Transfer.

     Section 3.02. Legends. (a) In addition to any other legend that may be
required, each certificate for Company Securities that is issued to any
Stockholder shall bear a legend in substantially the following form:

     “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD
EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE AMENDED AND RESTATED STOCKHOLDERS’
AGREEMENT DATED AS OF JUNE 29, 2006, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM ULTRA CLEAN HOLDINGS, INC. OR ANY SUCCESSOR THERETO.”

     (b) If any Company Securities shall cease to be Registrable Securities (as
defined in the Registration Rights Agreement) under clause (i) or clause (ii) of
the definition thereof, the Company, upon the written request of the holder
thereof, shall issue to such holder a new certificate evidencing such shares
without the first sentence of the legend required by Section 3.02(a) hereof
endorsed thereon. If any Company Securities cease to be subject to any and all
restrictions on Transfer set forth in this Agreement, the Company, upon the
written request of the holder thereof, shall issue to such holder a new
certificate evidencing such Company Securities without the second sentence of
the legend required by Section 3.02(a) hereof endorsed thereon.

     Section 3.03. Co-Sale Rights. (a) In the event (i) FP receives a bona fide
offer from any person to purchase any of FP’s Company Securities and (ii) FP
determines to sell any of its Company Securities, FP shall first give the Sieger

9



--------------------------------------------------------------------------------





Stockholders notice of its intention to sell such shares, describing the number
of shares proposed to be sold, the identity of the proposed purchaser, and the
price and terms upon which FP proposes to make such sale (the “Sale Notice”).

     (b) Within 10 days after delivery of the Sale Notice, a Sieger Stockholder
may elect to sell up to such Sieger Stockholder’s Pro Rata Share of the shares
to be purchased by the purchaser described in the Sale Notice by giving written
notice thereof to FP and tendering to the Secretary of the Company a certificate
representing the shares to be sold, properly endorsed for transfer, with written
instructions to transfer the shares to the purchaser described in the Sale
Notice upon receipt of payment for such shares from such purchaser for the
benefit of such Sieger Stockholder. FP shall thereupon notify the purchaser of
the co-sale arrangements hereunder, and instruct the purchaser to deliver
payment for the shares to be purchased by such purchaser to the Secretary of the
Company, who shall transmit such payment to such Sieger Stockholders in payment
for the shares sold by each.

     (c) To the extent any of the Sieger Stockholders decline to exercise the
co-sale right as allowed by this Section 3.03, FP may, within 30 days after the
date on which the Sieger Stockholders’ co-sale rights lapsed, sell some or all
of FP’s Company Securities which were the subject of the Sale Notice at the
price and on the terms specified in the Sale Notice. After the expiration of
said 30 day period, FP shall not sell any of its Company Securities without
first complying with the provisions of this Section 3.03.

     (d) This Section 3.03 shall not apply to any offer or sale of FP’s Company
Securities pursuant to the exercise by FP of its rights under the Amended and
Restated Registration Rights Agreement or pursuant to a sale under Rule 144
under the Securities Act.

     Section 3.04. Drag-Along Rights. (a) In the event FP determines to sell any
of its Company Securities at a price equal to or greater than $9.00 per share,
FP shall notify the Sieger Stockholders of its intention to transfer such
shares, describing the number of shares held by FP to be transferred, the
identity of the proposed transferee, the price and terms upon which FP proposes
to make such transfer and the number of Drag-Along Shares to be purchased from
each Sieger Stockholder by the transferee (the “Drag-Along Notice”).

     (b) Within 10 days after delivery of the Drag-Along Notice, each Sieger
Stockholder shall tender to the Secretary of the Company a certificate
representing the number of Drag-Along Shares to be sold by such Sieger
Stockholder, properly endorsed for transfer, with written instructions to
transfer the shares to the transferee described in the Drag-Along Notice upon
receipt of payment for such shares from such transferee for the benefit of such
Sieger Stockholder. FP shall thereupon instruct the transferee to deliver
payment for the

10



--------------------------------------------------------------------------------





shares to be purchased by such transferee to the Secretary of the Company, who
shall transmit such payment to such Sieger Stockholders in payment for the
shares sold by each.

     (c) This Section 3.04 shall not apply to any offer or sale of FP’s Company
Securities pursuant to the exercise by FP of its rights under the Amended and
Restated Registration Rights Agreement or pursuant to a sale under Rule 144
under the Securities Act.

ARTICLE 4
CERTAIN COVENANTS AND AGREEMENTS

     Section 4.01. Information. The Company agrees to furnish FP, for so long as
FP owns any Company Securities:

     (a) as soon as practicable and in any event no later than 20 days after the
end of each fiscal month, a management report for such month covering the items
set forth in Exhibit B hereto;

     (b) as soon as practicable and, in any event, within 45 days after the end
of each of the first three fiscal quarters, the unaudited consolidated balance
sheet of the Company and its Subsidiaries as at the end of such quarter and the
related unaudited statement of operations and cash flow for such quarter and for
the portion of the fiscal year then ended, in each case prepared in accordance
with GAAP;

     (c) as soon as practicable and, in any event, within 90 days after the end
of each fiscal year, (i) the audited consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year and the related audited
statement of operations and cash flow for such fiscal year, and for the portion
of the fiscal year then ended, in each case prepared in accordance with GAAP and
certified by Deloitte & Touche or another firm of independent public accountants
of nationally recognized standing, together with a comparison of the figures in
such financial statements with the figures for the previous fiscal year and the
figures in the Company’s annual operating budget, (ii) any management letters or
other correspondence from such accountants and (iii) the Company’s annual
operating budget for the coming fiscal year,

     (d) promptly following the preparation thereof, a copy of any revisions to
the annual operating budget delivered pursuant to clause (c) above,

     (e) promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made generally
available by the Company to any of its security holders, (ii) all regular and
periodic reports

11



--------------------------------------------------------------------------------





and all registration statements and prospectuses filed by the Company with any
securities exchange or with the SEC and (iii) all press releases and other
statements made generally available by the Company to the public,

     (f) as soon as practicable and, in any event, within five Business Days
after any officer of the Company obtains knowledge thereof, notice (with a
description in reasonable detail, and stating the action that the Company is
taking or proposes to take with respect thereto) of (i) the commencement of any
material litigation, investigation or other proceeding to which the Company or
any of its Subsidiaries is a party before any court or arbitrator or any
governmental body, agency or official or (ii) the existence of any material
default or breach under this Agreement or any other material contract or
agreement to which the Company or any of its Subsidiaries is a party, and

     (g) as promptly as reasonably practicable, such other information with
respect to the Company or any of its Subsidiaries as may reasonably be requested
by FP.

     The Company’s obligation to provide information pursuant to Section 4.01(a)
and (b) shall be deemed satisfied upon the timely filing of such information
with the SEC.

     Section 4.02. Reports. The Company will furnish the Stockholders with the
quarterly and annual financial reports that the Company is required to file with
the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act or, in the
event the Company is not required to file such reports, quarterly and annual
reports containing the same information as would otherwise be required in such
reports. The Company’s obligation to provide information pursuant to this
Section 4.02 shall be deemed satisfied upon the timely filing of such
information with the SEC.

     Section 4.03. Appointment of Stockholder Representative. FP and its
Permitted Transferees, if any, irrevocably appoint the FP Stockholder
Representative its agent and true and lawful attorney-in-fact, with full power
of substitution, to take the actions, receive notices and exercise the powers
delegated to the FP Stockholder Representative under this Agreement in the name
of each such Stockholder, together with such actions and powers as are
reasonably incidental thereto. Notwithstanding the foregoing, the FP Stockholder
Representative shall not take any action or exercise any power to the extent
that the holders of the majority of the Fully Diluted Common Shares held by FP
and its Permitted Transferees shall have voted to prevent the Stockholder
Representative from taking such action or exercising such power. “FP Stockholder
Representative” means FP, as agent for FP and its Permitted Transferees. The
entity appointed as the FP Stockholder Representative may be replaced at any
time and from time to time by the vote of a majority of the Fully

12



--------------------------------------------------------------------------------





Diluted Common Shares held by FP and its Permitted Transferees. FP shall notify
the Company of such appointment as promptly as practicable after such
appointment.

ARTICLE 5
MISCELLANEOUS

     Section 5.01. Entire Agreement. This Agreement, the Registration Rights
Agreement, the Lockup Agreement, the Charter and the Bylaws constitute the
entire agreement among the parties hereto and supersede all prior and
contemporaneous agreements and understandings, both oral and written, among the
parties hereto with respect to the subject matter hereof and thereof.

     Section 5.02. Binding Effect; Benefit. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties hereto, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

     Section 5.03. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto pursuant to any Transfer of Company Securities or
otherwise, except that any Permitted Transferee acquiring Company Securities and
any Person acquiring Company Securities who is required by the terms of this
Agreement or any employment agreement or stock purchase, option, stock option or
other compensation plan of the Company or any Subsidiary to become a party
hereto shall (unless already bound hereby) execute and deliver to the Company an
agreement to be bound by this Agreement in the form of Exhibit A hereto and
shall thenceforth be a “Stockholder”, provided that any such Transfer pursuant
to this Section 5.03 shall be subject to the terms of the Lockup Agreement. Any
Stockholder who ceases to own beneficially any Company Securities shall cease to
be bound by the terms hereof (other than Sections 5.09, 5.10, 5.11 and 5.12) .

     Section 5.04. Waiver; Amendment; Termination. (a) No provision of this
Agreement may be waived except by an instrument in writing executed by the party
against whom the waiver is to be effective. No provision of this Agreement may
be amended or otherwise modified except by an instrument in writing executed by
the Company with approval of the Board and Stockholders (including FP) holding
at least 50% of the outstanding Common Shares held by the parties hereto at the
time of such proposed amendment or modification.

13



--------------------------------------------------------------------------------





     (b) Any amendment or modification of any provision of this Agreement that
would adversely affect FP may be effected only with the consent of FP.

     Section 5.05. Notices. All notices, requests and other communications to
any party shall be in writing (including facsimile transmissions) and shall be
given,

     if to the Company to:

> > Ultra Clean Holdings, Inc.
> > 150 Independence Drive
> > Menlo Park, CA 94025
> > Attention: Chief Executive Officer
> > Fax: (650) 326-0929

     with copies to FP and Davis Polk & Wardwell at the addresses listed below.

     if to the Sieger Stockholders, to:

> > Sieger Engineering
> > 130 Beacon Street
> > South San Francisco, CA 94080
> > Attention: Leonid Mezhvinsky
> > Fax: (650) 583-5823

     with a copy to:

> > Wilson Sonsini Goodrich & Rosati
> > Professional Corporation
> > One Market, Spear Tower, Suite 3300
> > San Francisco, CA 94105
> > Attention: Robert T. Ishii
> > Fax: (415) 947-2099

     if to FP, to:

> > FP-Ultra Clean, LLC
> > c/o Francisco Partners, L.P.
> > 2882 Sand Hill Road, Suite 280
> > Menlo Park, CA 94025
> > Attention: Dipanjan Deb
> > Fax: (650) 233-2999

14



--------------------------------------------------------------------------------





     with a copy to:

> > Davis Polk & Wardwell
> > 1600 El Camino Real
> > Menlo Park, CA 94025
> > Attention: Alan F. Denenberg, Esq.
> > Fax: (650) 752-2111

     All notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified mail, return receipt requested,
posted within one Business Day, or by personal delivery, whether courier or
otherwise, made within two Business Days after the date of such facsimile
transmissions.

     Any Person who becomes a Stockholder shall provide its address and fax
number to the Company, which shall promptly provide such information to each
other Stockholder.

     Section 5.06. Fees and Expenses. The Company shall pay all out-of-pocket
costs and expenses of FP, including the fees and expenses of counsel, incurred
in connection with the preparation of this Agreement, or any amendment or waiver
hereof, and the transactions contemplated hereby and all matters related hereto.

     Section 5.07. Headings. The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

     Section 5.08. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

     Section 5.09. Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard to the conflicts of laws rules of such state.

     Section 5.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

15



--------------------------------------------------------------------------------





     Section 5.11. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

     Section 5.12. Consent to Jurisdiction. The parties hereby agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
District of Delaware or any Delaware State court sitting in Delaware, so long as
one of such courts shall have subject matter jurisdiction over such suit, action
or proceeding, and that any cause of action arising out of this Agreement shall
be deemed to have arisen from a transaction of business in the State of
Delaware, and each of the parties hereby irrevocably consents to the
nonexclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient form. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 5.05 shall be deemed effective service of process on such
party.

     Section 5.13. Severability. If one or more provisions of this Agreement are
held to be unenforceable to any extent under applicable law or would result in a
breach or violation of the rules or listing requirements of the securities
exchange or quotation system on which the Common Shares are traded, such
provision shall be interpreted as if it were written so as to be enforceable or
in compliance with the rules or listing requirements, as applicable, to the
maximum possible extent so as to effectuate the parties’ intent to the maximum
possible extent, and the balance of the Agreement shall be interpreted as if
such provision were so excluded or interpreted and shall be enforceable in
accordance with its terms to the maximum extent permitted by law.
Notwithstanding anything to the contrary contained herein, the Nominating and
Corporate Governance Committee of the Board shall have the powers and duties set
forth in its charter and all nominations made pursuant hereto shall be subject
thereto.

     Section 5.14. Recapitalization. If any capital stock or other securities
are issued in respect of, in exchange for, or in substitution of, any Company
Securities by reason of any reorganization, recapitalization, reclassification,

16



--------------------------------------------------------------------------------





merger, consolidation, spin-off, partial or complete liquidation, stock
dividend, split-up, sale of assets, distribution to stockholders or combination
of the Company Securities or any other change in capital structure of the
Company, appropriate adjustments shall be made with respect to the relevant
provisions of this Agreement so as fairly and equitably to preserve, as far as
practicable, the original rights and obligations of the parties hereto under
this Agreement.

     Section 5.15. No Inconsistent Agreements. The Company will not hereafter
enter into any agreement with respect to its securities that is inconsistent
with, or grants rights superior to the rights granted to the Stockholders
pursuant to, this Agreement. The Company represents and warrants to each
Stockholder that it has not previously entered into any agreement with respect
to any of its securities granting any registration rights to any Person other
than the Amended and Restated Registration Rights Agreement.

17



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

ULTRA CLEAN HOLDINGS, INC.     By:    

--------------------------------------------------------------------------------

  Name:   Title:


FP-ULTRA CLEAN, LLC         By: FRANCISCO PARTNERS, L.P.,     Managing Member


By:  

--------------------------------------------------------------------------------

  Name:   Title:




--------------------------------------------------------------------------------





 

LEONID AND INNA MEZHVINSKY AS
TRUSTEES OF THE REVOCABLE
TRUST AGREEMENT OF LEONID
MEZHVINSKY AND INNA
MEZHVINSKY DATED APRIL 26, 1988     By:    

--------------------------------------------------------------------------------

  Name:   Title:



JOE AND JENNY CHEN AS TRUSTEES
OF THE JOE CHEN AND JENNY CHEN
REVOCABLE TRUST DATED 2002     By:    

--------------------------------------------------------------------------------

  Name:   Title:


VICTOR MEZHVINSKY     By:    

--------------------------------------------------------------------------------

  Name:   Title:


VICTOR MEZHVINSKY AS TRUSTEE
OF THE JOSHUA MEZHVINSKY 2002
IRREVOCABLE TRUST UNDER
AGREEMENT DATED JUNE 4, 2004     By:    

--------------------------------------------------------------------------------

  Name:   Title:




--------------------------------------------------------------------------------





DAVID HONGYU WU AND WINNIE WEI
ZHEN WU AS TRUSTEES OF THE CHEN
MINORS IRREVOCABLE TRUST     By:    

--------------------------------------------------------------------------------

  Name:   Title:


FRANK MOREMAN     By:    

--------------------------------------------------------------------------------

  Name:   Title:




--------------------------------------------------------------------------------





EXHIBIT A

JOINDER TO STOCKHOLDERS’ AGREEMENT

     This Joinder Agreement (this “Joinder Agreement”) is made as of the date
written below by the undersigned (the “Joining Party”) in accordance with the
Stockholders’ Agreement dated as of June 29, 2006 (the “Stockholders’
Agreement”) among Ultra Clean Holdings, Inc., FP-Ultra Clean, L.L.C., Leonid and
Inna Mezhvinsky as trustees of the Revocable Trust Agreement of Leonid
Mezhvinsky and Inna Mezhvinsky dated April 26, 1988, Joe and Jenny Chen as
trustees of the Joe Chen and Jenny Chen Revocable Trust dated 2002, Victor
Mezhvinsky, Victor Mezhvinsky as trustee of the Joshua Mezhvinsky 2002
Irrevocable Trust under Agreement dated June 4, 2004, David Hongyu Wu and Winnie
Wei Zhen Wu as trustees of the Chen Minors Irrevocable Trust, Frank Moreman and
certain other persons as the same may be amended from time to time. Capitalized
terms used, but not defined, herein shall have the meaning ascribed to such
terms in the Stockholders’ Agreement.

     The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Stockholders’ Agreement as of the date hereof and shall have all of
the rights and obligations of a “Stockholder” thereunder as if it had executed
the Stockholders’ Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Stockholders’ Agreement.

     The Joining Party’s Aggregate Ownership is__________ Common Shares as of
the date written below.

     IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as
of the date written below.

Date:___________ ___, 20___

 

  [NAME OF JOINING PARTY]         By:      

--------------------------------------------------------------------------------

    Name:     Title:           Address for Notices:




--------------------------------------------------------------------------------





EXHIBIT B

MATTERS TO BE INCLUDED IN THE COMPANY’S
MONTHLY MANAGEMENT REPORT

1. The unaudited consolidated balance sheet of the Company and itsSubsidiaries
as at the end of such month and the related unaudited statement of operations
and cash flow for such month, and for the portion of the fiscal year then ended,
in each case prepared in accordance with GAAP, setting forth in comparative form
the figures for the corresponding month and portion of the previous fiscal year,
and the figures for the corresponding month and portion of the then current
fiscal year as in the Company’s annual operating budget.     2. Projected
monthly income statements prepared on the same basis as those specified in Item
1, including revenue forecasts by customer and expense budget by major expense
category, for periods extending through a minimum of one year from the date of
the report.     3. A summary of realized and projected sales bookings for the
most recent month and for periods extending through a minimum of one year from
the date of the report, including probability-weighted “pipeline” projections of
new bookings to the extent that the Company compiles such data for internal
purposes.    

--------------------------------------------------------------------------------